J-A31003-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER BLOOMFIELD,

                            Appellant                  No. 653 EDA 2016


                Appeal from the Order Entered February 2, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0000378-2015


BEFORE: BENDER, P.J.E., MOULTON, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED OCTOBER 02, 2017

        Appellant, Christopher Bloomfield, filed the instant interlocutory appeal

from the order of the Court of Common Pleas of Philadelphia County (CCPPC)

denying his motion to dismiss the prosecution of two charges filed pursuant

to the Uniform Firearms Act. Appellant’s motion to dismiss asserted that the

prosecution of his firearms offenses is barred by 18 Pa.C.S. § 110, because

he had previously been convicted of a traffic offense, arising out of the same

criminal episode, in the Traffic Division of the Municipal Court of Philadelphia

(TDMCP).      In view of this Court’s recent decision in Commonwealth v.

Perfetto, ___ A.3d ___, 2017 WL 3776631 (Pa. Super. 2017) (en banc), we

are compelled to affirm.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A31003-16



        Philadelphia police arrested Appellant on July 28, 2014, and charged

him with carrying a firearm without a license, 18 Pa.C.S. § 6106, carrying a

firearm in public in Philadelphia, 18 Pa.C.S. § 6108, and failing to properly

employ a turn signal, 75 Pa.C.S. § 3334(b). The facts leading to Appellant’s

arrest, although summarized by the trial court in its opinion, are not

pertinent to this appeal. See Trial Court Opinion (TCO), 3/2/16, at 2-3. On

August 22, 2014, Appellant appeared before the TDMCP and entered a guilty

plea to the traffic offense. Appellant was scheduled to appear for a jury trial

before the CCPPC for the firearms offenses on February 2, 2016. On the eve

of trial, he motioned, inter alia, to dismiss the firearms charges premised on

the compulsory joinder rule set forth in 18 Pa.C.S. § 110.              “After [a] full

hearing on February 2, 2016, th[e trial c]ourt formally denied [Appellant]’s

Motion To Dismiss Pursuant to 18 Pa.C.S.[] § 110(1)(ii), and granted [him]

leave    to   file   an   [i]nterlocutory   [a]ppeal   over   the   objection   of   the

Commonwealth.” TCO at 6.

        Appellant timely filed a court-ordered Pa.R.A.P. 1925(b) statement,

and the trial court issued its Rule 1925(a) opinion on March 2, 2016.

Appellant now presents the following question for our review: “Did not the

lower court err in denying [A]ppellant's motion to dismiss pursuant to 18

Pa.C.S. § 110 where [A]ppellant had previously been convicted of an offense

which arose from the same criminal episode as the offense[s] in the instant

case?” Appellant’s Brief at 3.

        Section 110 of Title 18 provides, in pertinent part, as follows:

                                            -2-
J-A31003-16


         Although a prosecution is for a violation of a different provision
      of the statutes than a former prosecution or is based on different
      facts, it is barred by such former prosecution under the following
      circumstances:

         (1) The former prosecution resulted in an acquittal or in a
         conviction as defined in section 109 of this title (relating to
         when prosecution barred by former prosecution for the
         same offense) and the subsequent prosecution is for:

            (i) any offense of which the defendant could have
            been convicted on the first prosecution;

            (ii) any offense based on the same conduct or arising
            from the same criminal episode, if such offense was
            known to the appropriate prosecuting officer at the
            time of the commencement of the first trial and
            occurred within the same judicial district as the
            former prosecution unless the court ordered a
            separate trial of the charge of such offense; …

18 Pa.C.S. § 110(1).

      Consequently, our Supreme Court has held that

           Section 110, known as the compulsory joinder rule, bars a
      subsequent prosecution if each prong of the following test is
      met:

         (1) the former prosecution resulted in an acquittal or
         conviction; (2) the current prosecution was based on the
         same criminal conduct or arose from the same criminal
         episode; (3) the prosecutor in the subsequent trial was
         aware of the charges before the first trial; and (4) all
         charges [are] within the same judicial district as the
         former prosecution.

Commonwealth v. Reid, 77 A.3d 579, 582 (Pa. 2013) (citation omitted).

      It is not disputed that the first three prongs of the compulsory joinder

rule were met in the instant case.     At issue is Appellant’s contention that

“the two prosecutions occurred within the same judicial district.” Appellant’s

Brief at 9. Appellant provides very little analysis of this aspect of his claim,

                                      -3-
J-A31003-16



other than to baldly (but not incorrectly) state that the TDMCP and CCPPC

“share the First Judicial District.” Id.

      Recently, this Court addressed an identical issue in Perfetto. In that

case, as here, there was no dispute with regard to the first 3 prongs of the

compulsory joinder rule. Perfetto, 2017 WL 3776631 at 8.               The procedural

history at issue in Perfetto is also virtually identical to the instant matter.

Perfetto was charged with three driving under the influence (“DUI”) offenses

and a related summary traffic offense.          Id. at 2. Following a trial held in

absentia, Perfetto was found guilty of the traffic offense in the TDMCP. Id.

Subsequently, he motioned to dismiss his subsequent prosecution for the

DUI offenses premised on the compulsory joinder rule, 18 Pa.C.S. § 110.

Id.   In Perfetto, however, the trial court granted the appellant’s motion,

and the Commonwealth appealed.

      The Perfetto Court ultimately held that the compulsory joinder rule

did not bar the appellant’s subsequent prosecution, despite the fact that the

TDMCP and CCPPC fall within the same judicial district, thereby reversing the

lower court.     Id. at 9.        The Perfetto Court reasoned that 42 Pa.C.S. §

1302(a.1)(1)(i) provides a division of labor within the Philadelphia judicial

district where “the exclusive jurisdiction of the court of common pleas is

superseded by the exclusive jurisdiction of a minor court[,]” and, “[i]n

judicial   districts   with   a    designated   and   open   traffic   court   such   as

Philadelphia, 42 Pa.C.S. § 1302 expressly defines the jurisdiction of a traffic

court and effectively carves out an exception to the normal operation of the

                                          -4-
J-A31003-16



compulsory joinder rule.”   Id. at 5.   Moreover, the Perfetto Court found

that jurisdiction for traffic-related summary offenses rested “solely” in the

TDMCP. Id. at 8.

      Therefore, in the context of compulsory joinder, where a
      defendant is charged with a summary traffic violation and a
      misdemeanor, the Title 75 summary offense must be disposed of
      in a proceeding in the Philadelphia Municipal Court Traffic
      Division, which has jurisdiction exclusive of the Court of
      Common Pleas, and a separate proceeding must be held for the
      remaining, higher offenses.

Id.

      As that is precisely what occurred in the instant case, Appellant is not

entitled to relief based on the compulsory joinder rule set forth in 18 Pa.C.S.

§ 110.   As such, we conclude that the trial court did not err or otherwise

abuse its discretion when it denied Appellant’s motion to dismiss.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2017




                                     -5-